—Judgment, Supreme Court, New York County (Herbert Altman, J.), rendered April 16, 1991, convicting defendant, after a jury trial, of assault in the first degree, and sentencing her to a term of 5 to 15 years, unanimously affirmed.
Viewing the evidence in the light most favorable to the People and giving them the benefit of every reasonable infer*452ence (People v Contes, 60 NY2d 620, 621), the People established beyond a reasonable doubt that defendant evinced a depraved indifference to human life in pushing the victim onto subway tracks during rush hour (see, People v Roe, 74 NY2d 20, 24-25).
The court’s discharge of an absent juror under CPL 270.35 was properly grounded on findings, made after an appropriate inquiry, that the juror had lied to the court when he called in sick that morning, that his whereabouts were not ascertainable, that his return was uncertain, and that two main witnesses would likely become unavailable if the trial did not go forward (see, People v LaFontaine, 190 AD2d 609, lv denied 81 NY2d 1015; People v Page, 72 NY2d 69).
We have examined defendant’s remaining contention that the prosecutor’s summation deprived him of a fair trial, and find it to be without merit. Concur—Sullivan, J. P., Carro, Ellerin, Kassal and Rubin, JJ.